             Case 3:20-cv-00623-JCH Document 35 Filed 06/17/20 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

ANDY GOTTLIEB, et al.,                        :
                                              :              Case No. 3:20-cv-623-JCH
        Plaintiffs,                           :
                                              :
        v.                                    :
                                              :
NED LAMONT, et al.,                           :
                                              :
        Defendants.                           :              June 17, 2020

                                PLAINTIFF JASON W. BARTLETT’S
                                MOTION FOR RECONSIDERATION
                               OF JUNE 8, 2020 RULING (DOC. NO. 33)

        Pursuant to Local Rule 7(c), Plaintiff Jason W. Bartlett files this Motion for

Reconsideration of the Court’s June 8, 2020 Ruling on Plaintiffs’ Motion for Preliminary or

Permanent Injunctive and Declaratory Relief (Doc. No. 33).

        GROUND FOR RECONSIDERATION – LEGAL STANDARD

        Plaintiff acknowledges that a Rule 7(c) motion is, “as a practical matter the same thing as

[a motion] for amendment of the judgment under Fed.R.Civ.P. 59(e),” City of Hartford v. Chase,

942 F.2d 130, 133 (2d Cir. 1991), and that this motion therefore must “adhere to stringent

standards.” Gold v. Dalkon Shield Claimants Trust, No:82-cv-383 (EBB), 1998 WL 422900 at *2

(D. Conn. 1998).

        Among the grounds for a motion for reconsideration under Rule 59(e) is “the availability

of new evidence not previously available,” Gold, 1998 WL 422900 at *2; see also Doe v. New

York City Dep’t of Social Services, 709 F.2d 782, 789 (2d Cir. 1983). It is on this ground that

Plaintiff files this motion.




                                                  1
            Case 3:20-cv-00623-JCH Document 35 Filed 06/17/20 Page 2 of 6



       THE COURT’S JUNE 8 RULING

       The Court issued a well-reasoned 22-page opinion on June 8, concluding, “based on the

record before it,” that plaintiffs had failed to meet the heavy burden necessary to issue a mandatory

preliminary injunction before the deadline for gathering petition signatures had elapsed. Doc. No.

33 at 13. The Court said:

                That is, plaintiffs have not provided sufficient evidence to demonstrate that
       their inability to obtain the required signatures reflects the near impossibility of
       meeting the statutory requirements and is not the result of, for example, an
       insufficient or ineffective effort. For example, plaintiffs do not specify how the
       recipients of these emails or text messages were selected. Similarly, Bartlett does
       not describe how broadly he advertised the online portal he had created. . . . [T]here
       was no evidence regarding what steps Bartlett had taken, or intends to take to
       address these issues [with his web portal] and to maximize the web portal’s utility
       in the time remaining from learning of the problems. . . .
                Based on the record before the court, plaintiffs failed to clearly show the
       virtual impossibility of attaining the required number of signatures if a candidate
       employs the various petitioning methods. Based on the record before it, the court
       concludes that Connecticut’s petitioning requirements are reasonable. . . .
       [P]laintiffs have not now made a clear showing that there is a likelihood of success
       on the merits of showing such a severe burden.

Doc. 33 at 13-14 (footnotes omitted) (emphases added).

       NEW EVIDENCE NOT PREVIOUSLY AVAILABLE

       Plaintiff submits the Supplemental Declaration of Jason W. Bartlett, attached as Exhibit 1

to this Motion, containing new evidence not previously available during consideration of

Plaintiffs’ Motion for Preliminary Injunction (Doc. 9).

       Specifically, Plaintiff states the following:

       1.       The recipients of emails and text messages were selected through lists of party

members that were purchased by Plaintiff Bartlett before the beginning of the petitioning process.




                                                  2
             Case 3:20-cv-00623-JCH Document 35 Filed 06/17/20 Page 3 of 6



        2.       Plaintiff Bartlett did obtain email lists of Democratic voters in his district. But see

Doc. 33 at 13 n.9 (“It does not appear that plaintiffs obtained email lists of Democratic voters in

their districts.”).

        3.       Plaintiff Bartlett made diligent efforts to broadly advertise the online portal to as

many Democratic Party voters in his district as possible given the limited timeframe.

        4.       Plaintiff Bartlett worked diligently to address issues with his web portal, follow up

with voters who had difficulty, and follow through with his efforts to the deadline.

        5.       Plaintiff Bartlett also used all other petitioning methods available to him, including

door-to-door canvassing himself and with paid and volunteer supporters, a process which was

delayed in his case only because of the candidate’s serious concerns about putting either paid

campaign workers or volunteer supporters at risk.

        6.       Plaintiff Bartlett faced an additional burden of the Ballot Access Laws not

contemplated in the original briefing on the Motion for Preliminary Injunction—the guidance

provided by the Secretary of the State and attached as Exhibit A to Plaintiff Bartlett’s Supplemental

Declaration was highly confusing, and mislead Plaintiff Bartlett into believing that the witness

notarization requirements had been completely suspended for petition pages with written

signatures.

        7.       In fact, the witnessing requirements were suspended, but only for petition pages

that had only one signature on them. The Secretary of the State failed to explain the discrepancy

in the requirements in the directions provided to Plaintiff Bartlett except for with one vague and

confusing sentence, which stated, “[p]etitions signed by more than one enrolled party member

must continue to comply with section 9-404b and 9-410 of the General Statute, notwithstanding

Executive Order No. 7LL.” (See Exhibit A to Bartlett Supplemental Declaration).




                                                   3
            Case 3:20-cv-00623-JCH Document 35 Filed 06/17/20 Page 4 of 6



       8.       Plaintiff Bartlett submitted over 1,400 signatures to the New Haven Democratic

Party Registrar of Voters before the deadline of 4pm on June 11, 2020.

       9.       However, at the direction of Defendant Secretary of the State Denise Merrill’s

office, the Registrar of Voters rejected the petitions because the petitions that contained more than

one signature on a page lacked a notarization.

       10.      Plaintiff Bartlett diligently then sent the following day, June 12, 2020, a video

attestation of a circulator to the New Haven Democratic Registrar and asked her to see if SOTS

would accept and could she begin counting.

       11.      The New Haven Democratic Party Registrar of Voters and Plaintiff Bartlett await

a decision from the Secretary of the State on the validity of Plaintiff Bartlett’s late submission.

       12.      If Plaintiff Bartlett fails to qualify for the ballot, no State Senate candidate will have

qualified for the ballot for a major party primary in 2020 by gathering petition signatures.

       13.      Plaintiff Bartlett now seeks to be able to submit signatures without the attestation

or to be given a reasonable amount of time to obtain attestations for all of his petitions and to

submit them upon the issuance of a Court order.

       ARGUMENT

       Plaintiff Bartlett has produced sufficient evidence to justify the issuance of a more limited

preliminary injunction than that which was requested in his original motion—he seeks relief of

from the deadline for compliance with Connecticut’s Ballot Access Laws as modified by Governor

Lamont’s executive order, and seeks relief from the deadline only for non-compliance with a

technical requirement that he reasonably believed was part of the requirements that had been

waived due to the COVID-19 pandemic under the order.




                                                    4
             Case 3:20-cv-00623-JCH Document 35 Filed 06/17/20 Page 5 of 6



        That is, Plaintiff Bartlett collected all of the signatures in the required amount of time,

demonstrating that he had a significant modicum of support as defined by the State of Connecticut

and the Democratic State Central Committee. The only thing he failed to do was get a notary,

which he thought wasn’t required, and he got one within 24 hours and was able to resubmit the

petitions.

        As this Court observed in its ruling on June 8, “[w]itness requirements . . . have been

heavily litigated in this Circuit as burdens on the petitioning process.” Doc. 33 at 12 n.8 (citing

Lerman v. Bd. of Elections in City of New York, 232 F.3d 135 (2d Cir. 2000) & Maslow v. Bd. of

Elections, 658 F.3d 29 (2d Cir. 2011)). In this case, the witnessing requirement was the final blow

to an onerous set of requirements that were virtually impossible to meet. Somehow, through

extremely diligent efforts, Plaintiff Bartlett was able to come within 24 hours of complying with

the requirements. On this fuller record, the Court should reconsider its decision and rule that

Plaintiff Bartlett’s efforts were sufficient—and Connecticut’s requirements, as applied to him to

deny his access to the ballot, are unconstitutionally strict.

        REQUEST FOR RELIEF

        In the Court’s June 8 ruling, Doc. 33 at 21, the Court specifically rejected extending the

deadling for gathering petition signatures “to July 15, 2020—18 days after the statute requires

town clerks to send out the military and overseas ballots.” Id. In this Motion, Plaintiff Bartlett

narrows his request simply to either suspend the requirement of attestation for signatures on

petition pages with more than one signature, or to allow his late filing of compliant petition

signatures with attestations upon the issuance of a Court order.

        WHEREFORE, Plaintiff Jason W. Bartlett requests that this Court reconsider its June 8,

2020 ruling, and order the Defendant Secretary of the State Denise Merrill to accept his petition




                                                   5
           Case 3:20-cv-00623-JCH Document 35 Filed 06/17/20 Page 6 of 6



signatures, which were greater than the number required, and show a significant modicum of voter

support.



   Dated: June 17, 2020                            Respectfully Submitted,

                                                   PLAINTIFF JASON W. BARTLETT

                                                   By:_____/s/_______________
                                                   Alexander T. Taubes, Esq.
                                                   Federal Bar No.: ct30100
                                                   Alexander T. Taubes
                                                   470 James Street, Suite 007
                                                   New Haven, CT 06513
                                                   (203) 909-0048
                                                   alextt@gmail.com

                                                   Their Attorney




                                               6
